Citation Nr: 1539341	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-18 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim of entitlement to service connection for a right knee disorder has been received.

2.  Entitlement to service connection for right knee disorder, to include as secondary to service-connected disability.

3.  Entitlement to service connection for left hip disorder, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

6.  Entitlement to a temporary total evaluation extended beyond March 31, 2009, for a service-connected left knee disability. 

7.  Entitlement to a rating in excess of 10 percent for left knee limitation of flexion for the period prior to November 26, 2008.  

8.  Entitlement to a rating in excess of 10 percent for left knee instability for the period prior to November 26, 2008.  

9.  Entitlement to a rating in excess of 10 percent for left knee limitation of flexion,  from April 1, 2009.  

10.  Entitlement to a rating in excess of 10 percent for left knee instability,  from April 1, 2009.  

 
REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant  and his wife


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to January 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 and May 2009 rating decisions.  

In November 2008, the RO, inter alia, denied service connection for the claimed left hip, right knee (on the merits), low back, and PTSD disorders.  In August 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.

In May 2009, the RO granted the claim for a temporary total rating for the left knee from November 12, 2008 to January 31, 2009, but denied increased ratings for the left knee for the periods before and after the temporary total rating.  In July 2009, the Veteran filed a NOD with the temporary total rating.  The Veteran filed a NOD with respect to the denial of the increased ratings in August 2009.  A statement of the case (SOC) regarding the issues was issued in May 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.

In June 2015, the Veteran and his testified during a Board hearing before the undersigned  Veterans Law Judge at the RO; a transcript of the hearing is of record. 

As regards characterization of the appeal for service connection of the right knee, it is noted that, regardless of the AOJ's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection of the right knee.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the Board's favorable disposition of the request to reopen-the Board has now characterized the appeal as encompassing both matters set forth on the title page. 

Regarding the claim involving  psychiatric disability,  the Board has expanded this matter to include consideration of all diagnosed psychiatric disorders.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim). 

With respect to the claims for increased ratings for the left knee disability, in May 2011, a separate 10 percent disability rating was granted for left knee instability from September 19, 2007.  The May 2011 SOC addressed the separate rating for mild instability and the Veteran's June 2011 substantive appeal indicated that he was appealing all issues contained in the SOC. Thus, the matter of the Veteran's  entitlement to a rating in excess of 10 percent for left knee instability is also deemed in appellate status (as reflected on the title page).y

This appeal has been processed utilizing  the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

As a final preliminary matter, the Board notes that additional VA outpatient treatment records were added to the electronic Virtual VA files record since the SOC was issued in May 2011.  Neither the Veteran nor his representative has waived initial AOJ consideration of this evidence.  See 38 C.F.R. § 20.1304 (2015).  However, as the majority of the Veteran's claims are being remanded for further development, the AOJ will have an opportunity to consider this evidence in connection with the remanded claims.  The Veteran is not prejudiced by the Board proceeding to a favorable decision on the request to reopen.

The Board's decision reopening the claim for service connection for the right knee disorder is set forth below.  The remaining claims, including the claim for service connection for right knee disability, on the merits, are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran  when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In September 1985, the AOJ, inter alia, denied the claim for service connection for a right knee disorder; although notified of the denial, the Veteran did not appeal the decision, and no other pertinent exception to finality applies..

3.  Evidence associated with the claims file since the AOJ's September 1985 decision includes new evidence that relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The AOJ's September 1985 rating decision denying service connection for the right knee is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  As pertinent evidence received since the issuance of the September 1985 rating decision is new and material, the criteria for reopening the claim for service connection for service connection of the right knee are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the request to reopen the claim for service connection for a right knee disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal, have been accomplished.   

At the time of the prior denial and currently, service connection may be granted for a disability resulting from disease or injury incurred or aggravated during a veteran's active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2015) (emphasis added).  

In this case, the Veteran initially sought service connection for a right knee disability in 1985.  The claim was denied by the AOJ in September 1985.  At the time of the September 1985 decision,  pertinent evidence of record included the following: the Veteran's statement indicating that his left knee disability brought extra strain on his right knee; service treatment records; an August 1985 VA examination report (which notes that both knees were weak, but the left was worse), as well as the Veteran's reported buckling of the left (but, not the right) knee, private treatment records (which note right knee surgery in September 1984 for partial excision of the lateral cartilage, excision of plica and lateral release of the right knee for chondromalacia patella, and a torn right lateral meniscus.  

In the l September 1985 denial,  the AOJ stated that a right knee injury, diagnosed on examination, was incurred subsequent to service.  Although notified of the denial in a letter dated in September 1985, the Veteran  did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period following the notice of the September 1985 denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  For these reasons, the AOJ's September 1985 decision denying service connection for the right knee is final (see 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (see 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In July 2008, the Veteran submitted a statement regarding the right knee and the AOJ considered the statement as a claim to reopen his claim for service connection for the right knee.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Here, the last final denial of the claim for service connection for the Veteran's right knee was the September 1985 rating decision.  Since that decision, the Veteran has contended  that his right knee disability may be due to service injuries or jumps, or aggravated by his service-connected left knee disability.  See  Board Hearing Transcript [T.] pages 13-16.  Pertinent evidence added to the electronic claims file since the September 1985 decision includes a September 2008 VA examination report which noted that the Veteran had experienced near collapse of the right knee, as well as limitation of motion, and used a wheeled walker to ambulate.  Additionally, VA outpatient treatment records and X-ray reports associated with the file since the September 1985 decision indicate current diagnoses of chondrocalcinosis meniscus, minimal patellofemoral arthritis in the right knee.  See September 2007 VA X-ray report.  Further, VA treatment records indicate that status post fall in February 2008, the Veteran had right knee instability.  See e.g. February 2012 VA treatment record. 

Additional pertinent evidence includes the Veteran's sworn testimony further explaining his right knee symptoms, as well as his wife's sworn testimony regarding her observations of the right knee symptoms.  In this regard they described falls related to the service-connected left knee disability that resulted in injury to the right knee.  The Veteran's wife testified that the left knee falls caused the Veteran to have two surgeries on the right knee.  T. page 19.  As discussed above, the evidence is presumed credible for the purposes of determining whether the claim should be reopened.  See Justus, supra.

The Board finds that the above-described medical and lay evidence provides a basis for reopening the claim for service connection for a right knee disability.  The Board finds that the evidence is "new" in that it was not before agency decision makers when the AOJ declined to grant service connection in September 1985, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that, when presumed credible and combined with the other evidence of record, it goes to the question of whether there is a basis for an award of service connection for the right knee (albeit, on a secondary basis due to aggravation y his service-connected left knee disability).  This evidence, while certainly not conclusive, relates to unestablished facts necessary to substantiate the claims for service connection for the right knee and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right knee disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for a right knee disorder has been received, to this limited extent only, the appeal as to this matter is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.

With respect to the claim for PTSD, although an October 2009 VA treatment record reflects a current diagnosis of PTSD, the validity of that diagnosis has been questioned.  Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  For claims certified to the Board prior to August 4, 2014.  section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See Fed. Reg. 45,093 (Aug. 4, 2014)].

Under the legal authority in effect at the time the Veteran filed his claim for benefits, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD typically depends on whether a veteran engaged in "combat with the enemy." See Gaines v. West, 11 Vet. App. 353, 359 (1998). If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service." See 38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(f)(1) ; see also Zarycki v. Brown, 6 Vet. App. 91, 98   (1993).
 
Where the veteran's alleged stressor is not combat related, a veteran's lay testimony, alone, is not sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence is needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147   (1997); Moreau v. Brown, 9 Vet. App. 389, 395(1996).  See also Zarycki, 6 Vet. App. at 98  ; Doran v. Brown, 6 Vet. App. 289, 290 (1994). 

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843  (July 13, 2010), and 75 Fed. Reg. 41092  (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010). The revisions apply to, among others, claims such as the Veteran's, which was pending before VA on or after July 12, 2010.   Here, however, the Veteran here does not contend that his stressor is related to hostile military or terrorist activity.  

The Veteran asserts that he suffers from PTSD and/or depressive disorder due to his experiences  while serving as a search and rescue crew member.  Specifically, the Veteran contends that he had encounters with sharks during which time he feared for his life.  He also contends that on at least one occasion, he attempted to rescue people in a capsized boat but that the victims were never found and he saw sharks swarming the wreckage following the boater's flare being sent up.  See February 2008 PTSD questionnaire. 

To date, the Veteran's claimed in-service stressors have not been verified.  A formal finding was made by the AOJ regarding the inability to verify the stressors due to insufficient information.  However, the Board has reviewed the evidence and notes that service personnel records indicate that the Veteran performed duties related to search and rescue, from April 1972 to May 1972.  His unit during that time was identified as HQHQRON MCAS FPO, SAN FRAN 96615.  Thus, the Board finds that there is sufficient information to narrow the timeframe in question to a two-month period in order to seek verification from the Joint Services Records Research Center  (JSRRC).  

Further, with respect to the stressor regarding the capsized boat, during his hearing before the Board, the Veteran offered sworn testimony that he was on a joint mission with the U.S. Coast Guard at the time of the attempted rescue.  He also indicated the joint mission in the February 2008 PTSD questionnaire.  There is no indication that any attempt has been made to locate records from the U.S. Coast Guard that may document an alleged stressor.  Further, the Veteran testified that one of his stressful encounters with a shark occurred while he was participating in a search and rescue demonstration for students.  There is no indication that any records related to such demonstration have been sought.  The Board acknowledges that the Veteran was not actually bitten by the shark; however, as the dates of the possible stressful event have been a narrowed to an appropriate two-month window, the Board finds that a request should be made to determine whether there is any log of search and rescue missions in which the Veteran participated and victims were not found, and/or shark observations or encounters were noted. 

The Board acknowledges that the Veteran submitted a statement from a former roommate, T.R., with whom the Veteran lived during service.  T.R.'s letter contains observations of the Veteran's behavior (outbursts, nightmares, banging on the walls during the night, muttering "too late, too late" while staring at the ocean) as well as the Veteran's reports of shark encounters and not being able to find victims of the capsized boat.  T.R.'s statement goes to the Veteran's belief that the events occurred, but T.R. does not report that he personally observe the stressors in question.  As there is no other corroborating statement of record to verify the stressors, and parameters for JSRRC verification have been sufficiently narrowed to a two-month period with a specific unit, verification from the JSRRC is warranted. 

Further, as discussed in the Introduction above, the Veteran has been diagnosed with other acquired psychiatric disorders in addition to PTSD.  In this regard, the December 2009 VA examination report reflects that the Veteran has also been diagnosed with depressive disorder not otherwise specified, major depressive disorder, specific phobia (rule out PTSD), and alcohol abuse.  The Veteran contends that his acquired psychiatric disorders are due to the aforementioned stressful events in service.  Alternatively, he contends that his depressive disorder is caused or aggravated by his service-connected left knee disability.  The December 2009 VA psychiatric examiner indicated that she could not render an opinion as to whether the Veteran's depressive disorder was caused or aggravated by his service-connected left knee condition without resorting to mere speculation.  However, she did not explain why this was so.  Further, the Board observes that the December 2009 VA examiner did not address whether any of the Veteran's acquired psychiatric disorders directly are related to service.  Thus, further medical opinion  is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)(When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  

On remand, in determining f whether acquired psychiatric disorder(s) other than PTSD may be related to service, the examiner should consider the Veteran's statements as to observations of capsized boats in which victims were not found, observations of sharks in close proximity to the Veteran while swimming performing his search and rescue duties, as well as T.R.'s observations, even if the Veteran's claimed stressful events in service are not verified by JSRRC.  In this regard, the Veteran and T.R. are competent to report observations of things that come to them through their senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, the examiner should consider the Veteran's statements that his depressive disorder was caused or is aggravated by his service-connected left knee pain and failure with physical therapy.  

With respect to the claims for service connection for the right knee, left hip, and back, current disabilities are  shown; however, the medical evidence regarding a nexus to service or service-connected disability, for each of these disabilities, is insufficient.  Thus, a VA addendum opinion is required with respect to each claimed disability.  See Barr, supra.  In this regard, the September 2008 VA examiner noted that he could not offer an opinion regarding secondary service connection of the right knee, left hip, or back without resort to speculation because there is no good scientific evidence to support fact that the left knee would cause these other problems.  However, the examiner did not address whether the left knee aggravated the other disabilities.  In addition to the insufficient September 2008 VA opinion, the Veteran was provided another VA orthopedic examination in July 2010 but the July 2010 VA examiner did not provide a nexus opinion for direct or secondary service connection regarding the left hip or right knee disorders.  

Additionally,  with respect to the right knee, since the September 2008 and July 2010 VA examinations, the Veteran's wife has offered sworn testimony that the Veteran's left knee caused him to fall on more than one occasion, which she contends caused or aggravated the present right knee disorder.  T. page 19.  Her statement is bolstered by VA treatment records which confirm that since a February 2008 fall, the Veteran had right knee instability.  See e.g. February 2012 VA treatment record.  Moreover, during his hearing before the Board, the Veteran reported jumps in service which hurt his right knee, including an occasion where he landed on coral.  T.  page 15.  In fact, he is service-connected for scarring on the right knee from landing on the coral.  

With respect to the  claimed back disability, the July 2010 VA examiner diagnosed mild degenerative changes of the lumbar spine.  The July 2010 VA examiner opined that he could not connect the back pain and degenerative changes to the left knee and that the Veteran's obesity, deconditioned physical state, and degenerative changes were the main contributing factors for his pain.  The examiner did not clearly discuss whether the left knee disability aggravated the low back disorder or discuss any etiology of the noted degenerative changes.  During the hearing before the Board, the Veteran and his representative indicated that the Veteran's present obesity and deconditioned state is a direct result of the service-connected left knee disability and/or his psychiatric disorders.  T. page 10.  In this regard, the Veteran offered testimony that he cannot perform the recommended swim therapy for the left knee because it is a trigger for his claimed PTSD.  T. page 21.  Additionally, the July 2010 VA examiner did not address direct service connection for the low back.  An opinion regarding direct service connection of the low back is necessary as the Veteran offered sworn testimony that following jumps out of helicopters and planes in service, his back hurt and body ached a lot.  T. page 15.  

Further, pertinent to all service connection claims at issue in this appeal, , the Veteran has offered sworn testimony that he has been told by medical professionals that his service-connected left knee disability has affected the way he walks, which in turn affects other parts of his body.  T. page 17.  Based on the foregoing, the Board finds that the VA examinations of record are inadequate and that further medical opinions are needed to address the etiology of the claimed right knee, left hip, and low back disorders.  See Barr, supra.  Accordingly, on remand, the AOJ should arrange to obtain from the September 2008 or July 2010 VA examiner, or other appropriate clinician, an addendum opinion that addresses the likelihood that the Veteran's right knee, left hip, or back is related to service or was caused or is aggravated (worsened beyond natural progression) by the Veteran's service-connected left knee disability.  If  deemed medically necessary, the Veteran should be afforded further  VA examination to obtain the requested opinions in connection with these claims..   

Regarding the claim for extension of the temporary total rating assigned for the left knee, the Board finds that the evidence is insufficient to determine whether the Veteran's left knee disability required convalescence beyond March 31, 2009.  The Board observes that the Veteran remained in physical therapy until he was discharged in July 2009.  However, the treatment records indicated that physical therapy was ended because it failed, not because the therapy was otherwise completed.  See July 2009 VA treatment record.  The Board also observes that Dr. T. limited the Veteran's work to "limited duties" in March 2009.  A May 2009 work release from Dr. T. noted that the Veteran could return to work with the following job modifications: no prolonged standing/walking, no squatting or kneeling.  A May 2009 letter from the Veteran's employer indicates that there was no opportunity for light duty at his usual place of employment.  Further, the Veteran's statement dated in August 2009 indicates that his left knee disability actually worsened.  Thus, medical comments are needed to address how long the Veteran required convalescence for the November 2008 left knee surgery.  The examiner should also address whether the Veteran had severe postoperative residuals that necessitated use of a wheelchair or crutches, or otherwise prohibited regular weight-bearing, and if so, how long such severe residuals were necessitated.  See 38 C.F.R. § 4.30.

Additionally, the Board finds that with respect to the higher rating claims for the left knee, another VA examination is necessary as the Veteran has indicated worsened symptoms since the July 2010 VA examination.  In this regard, a July 2012 VA outpatient treatment record indicates that the Veteran uses a walker and a knee immobilizer, and is interested in a cortisone injection.  July 2012 X-rays revealed mild genu varus deformity, which was not noted on previous X-rays, as well as increased, mild to moderate chondrocalcinosis.  A January 2012 VA treatment record notes the Veteran's request for a scooter due to falls sometimes twice daily due to instability in his knees.  Moreover, during the June 2015 Board hearing, the Veteran's wife also offered sworn testimony that he was supposed to receive a left knee replacement.  T. page 21.  Thus, to ensure that  the record includes sufficient medical evidence to properly evaluate the disability under consideration, further examination of the Veteran is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

The Veteran is hereby notified that failure to report to any  scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to obtaining further medical opinions in this appeal, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain all pertinent records of VA evaluation and/or treatment of the Veteran.  

As treatment records from the Portland VA Medical Center (VAMC) system, including the Metro West VA Community Based Outpatient Treatment Center (CBOC), dated to July 2012, are of record, any pertinent records from these facilities since that date should be obtained.  Additionally, any outstanding VA treatment records regarding right knee surgery at the Portland VAMC should be obtained.  During the Veteran's hearing before the Board, the Veteran's wife's testimony indicates that treatment records regarding recent right knee surgery are not of record.  T. page 20. 

Additionally, the December 2009 VA examination report indicates that there may be outstanding records pertaining to Social Security Administration (SSA) disability benefits.  In this regard, the Veteran reported that he applied for SSA disability benefits relevant to his service-connected and nonservice-connected disabilities.  Under these circumstances, the Board finds that these records are potentially relevant to all claims in appellate status, to include the severity of the left knee disability as well as the etiology of the disorders for which the Veteran currently seeks service-connection, particularly the psychiatric disorders as the Veteran mentioned the SSA application during his psychiatric examination.  As such, the records should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); 38 C.F.R. § 3.159(c)(2) (2015).

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal (to include as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Portland VAMC and Metro West CBOC all relevant, outstanding VA outpatient treatment records, dated since July 2012.  In particular, obtain any outstanding VA treatment records from Portland VAMC regarding surgery on the right knee.  Follow the procedures of  38 C.F.R. § 3.159 (2015) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

2.  Request that the SSA furnish a copy of any decision(s) on the Veteran's claim(s) for  disability benefits to the Veteran, as well as copies of all medical records underlying any such  determination(s).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private(non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  After records and/or responses received have been associated with the claims file send a request to JSRRC in an effort to verify the Veteran's search and rescue missions from April 1972 to May 1972.  JSRRC should be provided with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran, detailing missions in whom he saw a flare and a capsized boat but did not find the victims, as well as any recorded shark encounters or observations.  The Veteran contends that one of the shark encounters took place during a search and rescue demonstration for students.  JSRRC's response should be documented in the claim file.

5.  Contact the appropriate service departments, such as the U.S. Marine Corps, U.S. Navy, and U.S. Coast Guard, to obtain copies of any documentation of joint missions that the Veteran may have served on while performing search and rescue crew duties from April 1972 to May 1972.

6.  Any additional action necessary for independent verification of the Veteran's stressor(s), to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information/records leads to negative results, notify the Veteran and afford him the opportunity to respond.  Also follow up on any additional action suggested each contacted entity.

Clearly document for the record the results of attempted stressor verification.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the December 2009 VA examine, an addendum opinion in connection with the claims for service connection of an acquired psychiatric disorder. 

 If the prior examiner is no longer employed by VA or is otherwise unavailable,  document that fact in the claims file, and obtain an addendum opinion from another appropriate psychiatrist or psychologist  based on claims file review (if possible).  Arrange for the Veteran to undergo further examination if one is deemed medically necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated clinician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should clearly indicate all acquired psychiatric diagnoses currently present, or validly present at any pertinent to the current appeal, to include PTSD, major depressive disorder, depressive disorder not otherwise specified (even if currently asymptomatic or resolved).  For this purpose, reports of previous VA examinations and treatment records documenting psychiatric diagnoses should be reviewed.  

For purpose of diagnosing PTSD, the examiner is reminded that only (a) verified in-service stressor(s) may be considered.  If PTSD is diagnosed, the examiner must clearly indicate how the diagnostic criteria are met, to include identification of the stressor(s) underlying the diagnosis, and comment upon the link between the verified stressor(s) and the Veteran's symptoms.  

For each diagnosed acquired psychiatric disorder other than PTSD, the  clinician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability: 

(a) had its onset during service, or is otherwise medically related to service-to include the experiences/observations related by the Veteran and his former roommate T.R. (with whom the Veteran lived during service); or, if not 

(b) was caused OR is aggravated  (worsened beyond natural progression), by service-connected left knee disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.  

In addressing the above, the physician must consider all medical and other objective evidence of record, as well as all lay assertions.  

Complete, clearly-stated rationale for the conclusions reached must be provided.  

8.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from either the September 2008 or July 2010 VA examiner, an addendum opinion in connection with the claims for service connection of right knee, left hip, and back.  

If neither examiner continues to be employed by VA. or both examiners are otherwise unavailable,  document that fact in the claims file, and obtain an addendum opinion from another appropriate physician based on claims file review (if possible).  Arrange for the Veteran to undergo further examination, by an appropriate physician, if deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated clinician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should clearly indicate all right knee, left hip, and back disability(ies) currently present or present at any point pertinent to the claim on appeal.  For this purpose, reports of previous VA examinations and treatment records documenting diagnoses of right knee, left hip, and back disability, should be reviewed.  

Then, for each diagnosed disability of the right knee, left hip, and back, the physician should offer an opinion, consistent with sound medical judgment, as whether  it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability: 

(a) had its onset during service, or is otherwise medically-related to service;  or, if not 

(b). was caused OR is aggravated (worsened beyond natural progression), by service-connected left knee disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.  

In addressing the above, the physician must consider all medical and other objective evidence of record, as well as all lay assertions.

Complete, clearly-stated rationale for the conclusions reached must be provided.  

9.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of the left knee by an physician.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated clinician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

With respect to the claim for an extension of the temporary total disability rating, the examiner is asked to review the records and determine whether, and if so for how long, after the November 2008 left knee surgery, was convalescence required.  The examiner is also asked to indicate whether the Veteran had severe postoperative residuals that necessitated use of a wheelchair or crutches, or otherwise prohibited regular weight-bearing.  If so, the examiner should  indicate how long such severe residuals lasted.   

With respect to the claims for higher ratings for rhe  left knee, the examiner should conduct range of motion testing (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with either knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  

As a separate rating for instability has been granted, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  

Further, based on examination findings, and review of the record, the examiner should indicate whether the Veteran has experienced dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into either knee joint; and whether there are symptoms attributable to removal of the semilunar cartilage of the left knee.  

In addressing the above, the physician must consider all medical and other objective evidence of record, as well as all lay assertions.

Complete, clearly-stated rationale for the conclusions reached must be provided.  

10.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

11.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (including all evidence received since the May 2011 SOC) and legal authority.

12.  If any  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


